DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s Amendment filed on 03/25/2021 regarding claims 1-22 is fully considered. Of the above claims, claims 14, 15, 21 and 22 have been canceled.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In the Claims:
Claim 1, line 7, after “characteristic”, insert “, to generate data indicative of the electrically detectable characteristic”.
Claim 1, line 8, after “storing”, insert “the”.
Claim 11, line 6, after “measured data”, delete “characteristic of an expected”.
Claim 11, line 6, after “measured data”, insert “generated based on a”.
Authorization of this examiner’s amendment was given in a telephone interview with Dan C. Hu (Reg. No. 40,025) on 07/26/2021.
Allowable Subject Matter
Claims 1-13 and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The primary reason for allowance of claims 1-10 is the inclusion of method steps of a method for operating a replaceable print apparatus component, the steps including fabricating a first validation device for association with a first replaceable print apparatus component, wherein the first validation device is to form part of circuitry arranged on the first replaceable print apparatus component and provides an associated electrically detectable characteristic that varies with a position of at least part of the first validation device; measuring the electrically detectable characteristic, to generate data indicative of the electrically detectable characteristic; storing the data indicative of the electrically detectable characteristic in a first memory; and assembling the first replaceable print apparatus component comprising the first validation device and the first memory storing the data indicative of the electrically detectable characteristic. These method steps found in the claim, as they are claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for allowance of claims 11-13 and 16-20 is the inclusion of the limitations of a replaceable print apparatus component, the limitations including a memory and circuitry comprising a validation device, wherein an electrical characteristic of the circuitry is variable in response to a stimulus applied to the replaceable print apparatus component that displaces at least part of the validation device, and the memory stores measured data generated based on a response of the circuitry to the stimulus.  These limitations found in each of the claims, as they are claimed in the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRICK X LIU whose telephone number is (571)270-3798.  The examiner can normally be reached on MWFSa 10am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 





4 August 2021
/KENDRICK X LIU/Examiner, Art Unit 2853 

/MATTHEW LUU/Supervisory Patent Examiner, Art Unit 2853